Exhibit No. 10.11


BLACKHAWK CAPITAL GROUP BDC INC.
STOCK OPTION PLAN
INCENTIVE STOCK OPTION AGREEMENT




INCENTIVE STOCK OPTION AGREEMENT dated February 1, 2009, by and between
Blackhawk Capital Group BDC Inc., a Delaware corporation having its principal
place of business at 14 Wall Street, 11th Floor, New York, New York 10005 (the
"Corporation"), and Craig A. Zabala, an individual with an address at 14 Wall
Street, 11th Floor, New York, New York 10005 (the "Optionee").
 
WHEREAS, the Corporation's Board of Directors, in December 2008, and, the
Corporation's stockholders on December 15, 2008, adopted the Stock Option Plan
(such Stock Option Plan, as the same may be amended from time to time, is herein
referred to as the "Plan"), pursuant to which the Corporation is authorized to
issue incentive stock options under Section 422 of the Internal Revenue Code (as
the same may be amended from time to time, the "Code");
 
WHEREAS, Optionee is Founder, Chairman, President and Chief Executive Officer of
the Corporation, and acting Chief Financial Officer and acting Chief Compliance
Officer of the Corporation; and
 
WHEREAS, the Corporation desires to grant to Optionee an incentive stock option
in accordance with the terms of the Plan and this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements set forth herein, it is agreed as follows:
 
6.         Option Grant and Exercise Period.
 
(a)
The Corporation hereby grants to the Optionee an incentive stock option under
Section 422 of the Code (the "Option") to purchase, pursuant to the terms and
conditions of the Plan, and upon the terms and conditions therein and
hereinafter set forth, an aggregate of up to 600,000 shares of the Corporation's
common stock (the "Option Shares").  The Optionee may purchase such Option
Shares no earlier than the dates set forth in subsection 1(b) below (except upon
the happening of the events set forth in paragraph 5 hereof), and no later than
ten (10) years from the date of this Agreement.

 
(b)
The Option Shares may be purchased commencing on the date hereof, subject to the
terms of section 5 hereof.



 
 

--------------------------------------------------------------------------------

 
 
7.         Option Exercise Price.   During the Exercise Period, Optionee shall
be entitled to purchase the Option Shares at $.40 per share, which is a price
(hereinafter called the "Option Price") equal to at least one hundred (100%)
percent of the fair market value of the one share of the Corporation’s common
stock on the date of this Agreement as determined by the Corporation’s Board of
Directors and the Committee.

8.         Method of Exercise of the Option.  The Option hereby granted may be
exercised in whole or in part by giving written notice of exercise to the
Corporation at its principal office, in substantially the form of the notice
annexed hereto as Annex I, specifying the number of shares to be purchased.  The
effective date of exercise is the date on which such notice is received by the
Corporation, which must be prior to the date of expiration of this Option.  The
notice must be accompanied by payment in full for the Option Shares
purchased.  Payment shall be made in cash, which may be in the form of a check
payable to the Corporation, or made in such other fashion as is permitted by the
Committee in accordance with the Plan.  Within thirty (30) days of receipt of
such payment, subject to a check having cleared collection, the Corporation
shall issue a certificate or certificates evidencing authorized fully-paid and
nonassessable shares of common stock of the Corporation in the amount of which
payment is so made.  Optionee shall have no rights as a stockholder with respect
to the Option Shares until payment of the Option Price and delivery of the
Option Shares as herein provided.
 
9.         Non-transferability of the Option.  This Option shall be personal to
Optionee, shall be exercisable during Optionee's lifetime only by him, and may
not be assigned or transferred, in whole or in part, except by Optionee's will
or in accordance with the applicable laws of descent and distribution, as more
particularly described in paragraph 5 below.
 
10.         Termination of Employment, Death or Disability.  If the Optionee's
employment is terminated with cause, then all of the Optionee’s rights existing
hereunder shall immediately be null and void, and any options granted shall be
forfeited, and the Optionee shall have no further right to purchase any Option
Shares.  If the Optionee dies or ceases to be an employee of the Corporation due
to a non-cause termination or resignation or retirement after the date of this
Agreement, the vested option rights existing on the day the Optionee dies or
ceases to be such an employee may be exercised only within a period of three (3)
months thereafter, subject to the notice requirements previously stated or prior
expiration of the option exercise period, whichever shall occur sooner.  If the
Optionee becomes permanently disabled, these option rights may be exercised by
the Optionee during a period for twelve (12) months after disability, subject to
notice requirements previously stated or prior expiration of the Exercise
Period, whichever shall first occur.
 
11.         Adjustments for Changes in Corporate Structure or Shares. In the
event of any reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any other change in
the Corporation’s capital structure or shares of common stock of the
Corporation, the aggregate number and kind of shares covered by this Option and
the Option Price shall be appropriately increased, decreased or adjusted by the
Corporation’s Board of Directors or its successor.


 
 

--------------------------------------------------------------------------------

 
 
12.         Shareholder Rights not Granted by the Option.  The Optionee is not
entitled by virtue hereof, to any rights not specifically set forth in this
Plan, or to any rights of a shareholder of the Corporation, or to notice of
meetings of shareholders, or to notice of any other proceedings of the
Corporation.
 
13.           Notification to the Corporation Upon Resale.  Should the Optionee
wish to sell or otherwise dispose of any shares purchased upon exercise of this
Option within two (2) years from the date of the granting of this Option or
within one (1) year from the date on which this Option was exercised, the
Optionee shall, in addition to any other notice or statement required hereunder,
give the Corporation at least thirty (30) days prior written notice of such sale
or disposition stating the particulars of such sale or disposition.  The
Optionee acknowledges and understands that any such sale or disposition within
such time periods may result in certain tax consequences to the Optionee, and
Optionee hereby accepts responsibility therefor.
 
14.           Investment Representation.  The Optionee hereby represents and
warrants that all shares purchased upon the exercise of this Option shall be
purchased solely for the Optionee’s account for investment only and not with a
view to the subsequent distribution or resale thereof in violation of the
Securities Act of 1933 (the "Act"), and that such shares will not be sold or
otherwise disposed of unless (i) a registration statement under the Act is then
in effect with respect thereto, or (ii) the Optionee has provided to the
Corporation an opinion of counsel satisfactory to the Corporation to the effect
that registration is not required under the Act with respect thereto.  The
certificates representing the shares purchased under this Option may contain
such legends as counsel for the Corporation shall consider necessary to comply
with any applicable law.
 
15.           Notices.  All notices hereunder to the Corporation shall be
delivered or mailed to it addressed to Blackhawk Capital Group BDC Inc., 14 Wall
Street, Suite 1100B, New York, New York 10005, Attn: President, and all notices
hereunder to the Optionee shall be delivered personally or mailed to the
Optionee at the Optionee’s address as noted in this Agreement.  Such addresses
for the service of notices may be changed at any time provided written notice of
the change is furnished in advance to the Corporation or to the Optionee, as the
case may be.
 
16.           Plan and Plan Interpretations as Controlling.  The Option hereby
granted and the terms and conditions here set forth are subject in all respects
to the terms and conditions of the Plan, which are controlling.  All
determinations and interpretations of the Committee which administers the Plan
shall be binding and conclusive upon the Optionee or his legal representatives
with regard to any question arising hereunder or under the Plan.
 
17.           No Right to Continuing Employment.  Nothing in this Agreement
shall be deemed either to confer upon Optionee any right to continued employment
by the Corporation or to interfere with any right of the Corporation to
terminate the Optionee's employment at any time.
 
18.           Registration or Qualification of Shares.  If at any time the
Corporation's Committee determines in its discretion that the registration or
qualification of the shares covered hereby under any state or federal law is
necessary or desirable as a condition for the delivery of shares upon the
exercise of this Option, the exercise of this Option shall be deferred until
such registration or qualification shall have been effected.  In the event the
Committee determines that registration or qualification of shares is necessary
or desirable, the Corporation shall, at its expense, take such action as may be
required to effect such registration or qualification.
 
 
 

--------------------------------------------------------------------------------

 


19.           Payment of Taxes.  The Optionee shall pay to the Corporation, or
make provision satisfactory to the Corporation for payment of, any taxes
required by law to be withheld with respect to the exercise of this Option.  The
Corporation may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Optionee.
 
20.           Binding Effect; Shareholder Approval Required.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.  This
Agreement and the stock option grant contained herein shall not be valid unless
the grant is approved by stockholders of the Corporation owning a majority of
the shares of Common Stock as required by the Investment Company Act of 1940, as
amended.
 
[Remainder of the Page Intentionally Left Blank.]


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

         
BLACKHAWK CAPITAL GROUP BDC INC.
           
By:
/s/ Craig A. Zabala       Name:  Craig A. Zabala      
Title:     President and CEO
         


 
OPTIONEE:
           
By:
/s/ Craig A. Zabala      
Craig A. Zabala
 

 
 
 

--------------------------------------------------------------------------------

 


INCENTIVE STOCK OPTION EXERCISE FORM
 




Blackhawk Capital Group BDC Inc.
14 Wall Street
Suite 1100B
New York, New York  10005


Attention:  President




Dear Sir:


Pursuant to the provisions of the Incentive Stock Option Agreement dated
February 1, 2009 (the "Option"), which granted to me an incentive stock option
to purchase six hundred thousand (600,000) shares of the common stock of
Blackhawk Capital Group BDC Inc., I hereby notify you that I elect to exercise
my option to purchase _______ of the shares covered by such option at the price
specified therein.  Full payment of the purchase price for the shares being
purchased hereby is being made as follows:


______ By delivery of the enclosed check payable to the order of Blackhawk
Capital Group BDC Inc. in the amount of $___________________.



 
Very truly yours,
                             
Optionee
   
 
     
Name:
            
[Print Name]



 
 

--------------------------------------------------------------------------------

 